Court of Appeals, State of Michigan

                                               ORDER
                                                                          Douglas B. Shapiro
Estate of Catherine Dawn Skidmore v Consumers Energy Company                Presid ing Judge

Docket No .   323757                                                      Peter D. O'Connell

LC No.        2012-001595 NH                                              Stephen L. Borrello
                                                                            Judges


               The Court orders that the motions for reconsideration are GRANTED, and this Court's
opinion issued January 19, 2016 is hereby VACATED. A new opinion is attached to this order.




O'Connell, J. , would deny both motions for reconsideration.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                MAY ·2 4 2016
                                        Date